PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Kutsch et al.
Application No. 15/748,540
Filed: 29 Jan 2018
For EXPLOSION-PROOF ASSEMBLY AND METHOD FOR PRODUCING SAME

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.181(a) to withdraw the holding of abandonment, filed on July 30, 2021.

The above-identified application became abandoned for failure to reply in a timely manner to a final Office action mailed November 18, 2019, as discussed on pages 1-2 and 4-5 of a decision mailed on October 29, 2020.

The decision mailed on October 29, 2020 was a decision on a petition pursuant to 37 C.F.R. §§ 1.181(a) and 1.137(a), which dismissed the former and granted the latter.  The decision set forth on the fifth page:


    PNG
    media_image2.png
    94
    645
    media_image2.png
    Greyscale


However, on July 2, 2021, the Technology Center mailed a notice of abandonment.

Considering the facts and circumstances of the delay at issue, as set forth on petition, it is concluded that Petitioner has met his burden of establishing the holding of abandonment should be withdrawn.  

Accordingly, the petition pursuant to 37 C.F.R. § 1.181(a) is GRANTED.  The holding of abandonment is WITHDRAWN.

The Technology Center’s support staff will notify the Examiner of this decision, so that the amendments to the claims and remarks  received on September 23, 2020 (a copy of which was provided on July 30, 2021) can be processed in due course.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  All other inquiries concerning examination procedures or status of the application should be directed to the Technology Center.

 
/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any of Petitioner’s further action(s).